Citation Nr: 0423566	
Decision Date: 08/26/04    Archive Date: 09/01/04

DOCKET NO.  01-09 617A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, 
Illinois


THE ISSUES

Entitlement to payments received but not negotiated at the 
time of the veteran's death under 38 U.S.C.A. § 5122.


REPRESENTATION

Appellant T. M. H. represented by:	Helen E. Wakefield, 
Attorney at law
Appellant J. A. S. represented by:	Veterans of Foreign Wars 
of the United States


ATTORNEY FOR THE BOARD

M. C. Graham, Counsel

INTRODUCTION

The veteran served on active duty from April 1967 to April 
1970.  The veteran died in June 1999.  The appellant T. M. H. 
is the veteran's daughter, and the appellant J. A. S. is 
reportedly the veteran's son. 

The instant appeal arose from a February 2000 decision of the 
Department of Veterans Affairs (VA) Regional Office (RO), 
which denied a claim for accrued benefits.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify you if 
further action is required on your part.


REMAND

At issue in this case is $13,898, the amount of a VA check 
dated June 16, 1999.  The veteran died about a week after the 
check was issued, and the check was apparently returned to 
VA.  The appellants have requested reimbursement of burial 
expenses in the amount of $6,149.00, which the record 
indicates the appellant T. M. H. paid in December 1999. 

First, the Board of Veterans' Appeals notes that this case 
was adjudicated by the RO as an accrued benefits case under 
38 U.S.C.A. § 5121.  However, this case is governed by the 
provisions of 38 U.S.C.A. § 5122.  38 U.S.C.A. § 5122 is for 
application because the record reveals that the monies at 
issue in this case had been paid at the time of the veteran's 
death, but the check had not been negotiated.  Wilkes v. 
Principi, 16 Vet. App. 237, 242 (2002).  

38 U.S.C.A. § 5122 provides:
A check received by a payee in payment of 
accrued benefits shall, if the payee died 
on or after the last day of the period 
covered by the check, be returned to the 
issuing office and canceled, unless 
negotiated by the payee or the duly 
appointed representative of the payee's 
estate.  The amount represented by such 
check, or any amount recovered by reason 
of improper negotiation of any such 
check, shall be payable in the manner 
provided in section 5121 of this title, 
without regard to section 5121(c) of this 
title.  Any amount not paid in the manner 
provided in section 5121 of this title 
shall be paid to the estate of the 
deceased payee unless the estate will 
escheat. 

The record includes a copy of a VA check in the amount of 
$13,898 made out to the veteran in June 1999, almost a week 
prior to his death.  The check represented 100% disability 
benefits in the amount of $1,964 for the month of November 
1998 and in the amount of $1,989 for the months of December 
1998 through May 1999, inclusive.  Because the veteran was 
still alive when VA issued the $13,898, the veteran is deemed 
to have received the funds within the meaning of 38 U.S.C.A. 
§ 5122.  Wilkes v. Principi, 16 Vet. App. 237, 242 (2002).  

38 U.S.C.A. § 5122 provides that the $13,898 check, which was 
returned to VA, "shall be payable in the manner provided in 
section 5121".  38 U.S.C.A. § 5121 provides that payment 
shall be made in the following order of precedence:

(2) Upon the death of a veteran, to the 
living person first listed below:
      (A) The veteran's spouse.
      (B) The veteran's children (in 
equal shares).
      (C) The veteran's dependent parents 
(in equal shares).
 . . .
(6) In all other cases, only so much of 
the accrued benefits may be paid as may 
be necessary to reimburse the person who 
bore the expense of last sickness and 
burial.

See also 38 C.F.R. §§ 3.1000, 3.1003 (2003).

In this case, the record indicates that the veteran does not 
have a surviving spouse.  Next, then, payment would go in 
equal shares to the veteran's children.  The Board advises 
that appellants that VA has a very specific definition of the 
term "child" as well as certain requirements regarding 
evidence of dependence and age.

The implementing regulation for 38 U.S.C.A. § 5121, 38 C.F.R. 
§ 3.1000, defines "child" as "as defined in § 3.57 and 
includes an unmarried child who became permanently incapable 
of self-support prior to attaining 18 years of age as well as 
an unmarried child over the age of 18 but not over 23 years 
of age, who was pursuing a course of instruction within the 
meaning of § 3.57 at the time of the payee's death."  
38 C.F.R. § 3.1000(d)(2) (2003).

38 C.F.R. § 3.57(a) provides that  

[T]he term child of the veteran means an 
unmarried person who is a legitimate 
child, a child legally adopted before the 
age of 18 years, a stepchild who acquired 
that status before the age of 18 years 
and who is a member of the veteran's 
household or was a member of the 
veteran's household at the time of the 
veteran's death, or an illegitimate 
child; and

(i) Who is under the age of 18 years; or

(ii) Who, before reaching the age of 18 
years, became permanently incapable of 
self-support; or

(iii) Who, after reaching the age of 18 
years and until completion of education 
or training (but not after reaching the 
age of 23 years) is pursuing a course of 
instruction at an approved educational 
institution.

See also 38 U.S.C.A. § 101(4)(A) (West 2002).

As regards the appellant T. M. H., the record shows that the 
veteran reported that he was married from 1975 to 1977 to a 
D. H.  The appellant T. M. H. provided a copy of a birth 
certificate indicating that she was born in March 1976 to a 
D. H.  The name of her father was not listed on the 
certificate.  Based on this date of birth, it appears that 
the appellant T. M. H. was over the age of 23 years when the 
veteran died.  As the evidence of record does not reveal that 
she became permanently incapable of self-support before 
reaching the age of 18 years, it appears that she did not 
meet the definition of a "child" for VA purposes at the 
time of the veteran's death in June 1999.  

The Board advises appellant T. M. H. that if she is not 
considered to be the "child" of the veteran and if the 
appellant J. A. S. is determined to be the "child" of the 
veteran, as the monies are disbursed in order of precedence 
in 38 U.S.C.A. § 5121, the appellant J. A. S. would receive 
the amount at issue in its entirety.

As regards the appellant J. A. S., the record indicates that 
he was born in December 1981.  As such, he would have met the 
definition of a "child" for VA purposes at the time of the 
veteran's death in June 1999 because at that time he was 
under the age of 18 years.  38 C.F.R. § 3.57(a)(i).  However, 
there is no indication in the record that the veteran was 
married after 1977 and the record contains no documentation 
with regard to the relationship between J. A. S. and the 
veteran.

The regulations provide that VA will accept the written 
statement of a claimant as proof of the birth of a child, for 
purposes of determining entitlement to benefits, as long as 
the statement contains the month, year, and place of the 
birth, the full name and relationship of the child to the 
claimant, residency information if the child does not live 
with the claimant, and the child's social security number.  
38 C.F.R. § 3.204(a)(1) (2003).  Other evidence is required 
when the claimant does not reside within a state, when the 
claimant's statement on its face raises questions of validity 
or conflicts with other evidence of record, or when there is 
a reasonable indication of fraud or misrepresentation of the 
relationship in question.  38 C.F.R. § 3.204(a)(2) (2003).  

Assuming that the regulations which prescribe acceptance of a 
claimant's written statement as evidence of the birth of a 
child apply in a case such as this, this form of proof is 
only admissible when (1) the statement contains certain 
information and (2) other factors, casting doubt as to the 
validity of the information, are not present.  The appellant 
J. A. S.'s original application for benefits does not satisfy 
the "written statement" required by section 3.204(a)(1) 
because it does not include the place of his birth.  Further, 
as the veteran never indicated that he had any children, the 
Board finds that the appellant J. A. S.'s statements conflict 
with other evidence of record, namely the information in the 
file provided by the veteran.  Therefore, the Board finds 
that the appellant J. A. S. must provide other evidence of 
his relationship to the veteran.

Under section 38 C.F.R. § 3.209, age or relationship may be 
established by several methods, including, in order of 
preference: (a) a copy of a public record of birth; (b) a 
copy of a church baptismal record; (c) a service department 
official report if the birth occurred while the veteran was 
in service; (d) an affidavit or certified statement of the 
physician or midwife in attendance at the birth; (e) a 
certified copy of a Bible or other family record; (f) 
affidavits or certified statements of two or more people, 
preferably disinterested, attesting to their personal 
knowledge of certain biographical information of the person 
in question; or (g) "other evidence which is adequate to 
establish the facts in issue, including census records, 
original baptismal records, hospital records, insurance 
policies, [or] school, employment, immigration, or 
naturalization records."

Thus, the Board must remand the appellant J. A. S.'s claim to 
the RO so that J. A. S. is given an opportunity to provide 
the RO with other evidence of his relationship to the veteran 
and so the RO could formally adjudicate the issue of whether 
he was the veteran's child, or, in other words, whether the 
appellant was a proper claimant.  Controlling legal authority 
dictates that the issue of proper claimant status be first 
resolved before proceeding to the merits of a claim.  As the 
outcome of this determination affects the appellant T. M. 
H.'s claim, the appellants' claims are inextricably 
intertwined and thus T. M. H.'s claim must be held in 
abeyance pending this development.  In any event, both 
appellants must be provided with appropriate Veterans Claims 
Assistance Act of 2000 (VCAA) notice before the Board can 
reach the merits of their claims.

On November 9, 2000, the President signed into law the VCAA, 
38 U.S.C.A. §§ 5102, 5103, 5103A, 5107 (West. 2002); 
38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a)).  This law 
eliminated the concept of a well-grounded claim, redefined 
the obligations of VA with respect to the duty to assist, and 
provided an enhanced duty to notify a claimant as to the 
information and evidence necessary to substantiate a claim 
for VA benefits.
VCAA notice consistent with 38 U.S.C.A. § 5103(a) and 
38 C.F.R. § 3.159(b) must:  (1) inform the claimant about the 
information and evidence not of record that is necessary to 
substantiate the claim; (2) inform the claimant about the 
information and evidence that VA will seek to provide; (3) 
inform the claimant about the information and evidence the 
claimant is expected to provide; and (4) request or tell the 
claimant to provide any evidence in the claimant's possession 
that pertains to the claim.  In the present case, the record 
shows that the appellants and their respective attorney or 
representative were not issued a VCAA notice letter in 
connection with the claim on appeal.  For this reason, a 
remand is also required for corrective action in order to 
comply with VCAA notice requirements.

Accordingly, the case is REMANDED to the RO for the following 
actions:

1.  The RO must review the claims file 
and ensure that all notification and 
development action required by 
38 U.S.C.A. §§ 5102, 5103, and 5103A 
(West 2002), the implementing regulations 
found at 38 C.F.R. § 3.159 (2003) and any 
other applicable legal precedent is 
completed.  In particular, the appellants 
and their attorney or representative 
should be notified of any information and 
medical or lay evidence that is necessary 
to substantiate the claim; which 
information and evidence, if any, the 
claimant is required to provide to VA; 
and which information and evidence, if 
any, VA will attempt to obtain on his or 
her behalf.  They should also be notified 
that the claimants should provide any 
evidence in their possession that 
pertains to their claim.  In particular, 
with regard to the appellant J. A. S., he 
should be notified that it is his 
responsibility to provide other evidence 
of his relationship to the veteran, which 
may be established by several methods, 
including, in order of preference: (a) a 
copy of a public record of birth; (b) a 
copy of a church baptismal record; (c) a 
service department official report if the 
birth occurred while the veteran was in 
service; (d) an affidavit or certified 
statement of the physician or midwife in 
attendance at the birth; (e) a certified 
copy of a Bible or other family record; 
(f) affidavits or certified statements of 
two or more people, preferably 
disinterested, attesting to their 
personal knowledge of certain 
biographical information of the person in 
question; or (g) "other evidence which 
is adequate to establish the facts in 
issue, including census records, original 
baptismal records, hospital records, 
insurance policies, [or] school, 
employment, immigration, or 
naturalization records."

2.  Thereafter, the RO should prepare a 
formal written administrative decision on 
the issue of whether the appellant J. A. 
S. has established, by a preponderance of 
the evidence, that he is the veteran's 
child (i.e., whether the appellant is a 
proper claimant for the benefit he 
seeks).  The RO should ensure that all 
evidence on which it relies  is placed in 
the claims folder.  The RO decision 
should contain a summary of all evidence 
relevant to the question of whether the 
appellant J. A. S is the veteran's child, 
citation to all controlling legal 
authority including 38 U.S.C.A. § 101(4) 
and 38 C.F.R. §§ 3.57, 3.210, and a 
discussion of the reasons for the 
decision.

3.  Thereafter, the RO should issue both 
appellants and their respective attorney 
or representative a supplemental 
statement of the case which fully 
addresses the child status/proper 
claimant question in addition to the 
merits of the claim with consideration of 
the applicable laws and regulations, 
including those noted above.  After the 
appellants and their respective attorney 
or representative are given an 
opportunity to respond, the case should 
be returned to the Board.

The appellants have the right to submit additional evidence 
and argument on the matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board or by 
the United States Court of Appeals for Veterans Claims 
(Court) for additional development or other appropriate 
action must be handled in an expeditious manner.  See The 
Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 707(a), 
(b), 117 Stat. 2651 (2003) (to be codified at 38 U.S.C. §§ 
5109B, 7112).



	                  
_________________________________________________
	KATHLEEN K. GALLAGHER
	Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board is appealable to the Court.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).

